Citation Nr: 0713025	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran's mother


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from March 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran's mother testified before the undersigned at a 
Travel Board hearing in September 2003.  A transcript of that 
hearing is associated with the claims folder.


FINDING OF FACT

The veteran's acquired psychotic disorder was manifested to a 
degree of ten percent or more within one year of his date of 
separation from service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, § 3.307(a)(3), 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).  The presumption is 
applicable for veterans who served 90 days or more during a 
period of war or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the veteran is diagnosed as having catatonic 
schizophrenia, paranoia, and recurrent, severe depression 
with psychotic features.  His Global Assessment of 
Functioning (GAF) score ranges between 60 and 28.  In a 
Veterans Health Administration (VHA) Medical Advisory Opinion 
dated March 2007, a Board-Certified Psychiatrist diagnosed 
the veteran with schizophrenia, undifferentiated type, with 
prominent negative symptoms and assigned a GAF score of 30.  
Therefore, the Board finds there is evidence of a current 
psychiatric disorder.  

The Board also finds evidence of psychosis to a compensable 
degree within one year from the veteran's separation from 
service, such that the presumption of in-service incurrence 
applies.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  A social worker opined that the 
veteran had feelings of helplessness, hopelessness, lack of 
self-confidence, and possible PTSD symptoms in February 1995, 
11 months after his separation from service.  In the March 
2007 VHA Medical Advisory Opinion, the Board-Certified 
Psychiatrist opined that the social worker's February 1995 
evaluation clearly documents symptoms consistent with a PTSD 
diagnosis and that it is likely that the veteran's 
psychiatric course started with symptoms suggestive of PTSD, 
but was overtaken by the latter expression of a more severe 
psychotic illness predominated by the emotional blunting 
associated with schizophrenia.  Therefore, the Board-
Certified Psychiatrist concluded that it is at least as 
likely as not that the veteran's complaints and findings 
reported by the social worker are the initial manifestations 
of the subsequently-diagnosed psychosis.  Given the nature of 
the symptoms reported at that time, the requirements for a 10 
percent rating are satisfied.  38 C.F.R. § 4.130.  Under the 
circumstances, service incurrence of a psychotic disorder is 
presumed.  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and to assist.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The Board emphasizes that the disposition in 
this case is wholly favorable to the veteran, such that any 
defect in notice or assistance that may exist does not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Service connection for a psychotic disorder is granted.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


